Name: 90/453/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  mechanical engineering;  management;  regions of EU Member States
 Date Published: 1990-08-25

 Avis juridique important|31990D045390/453/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the English text is authentic) Official Journal L 231 , 25/08/1990 P. 0037 - 0037*****COMMISSION DECISION of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the English text is authentic) (90/453/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 2506/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the United Kingdom of Great Britain and Northern Ireland has submitted such an application; Whereas the County of Tyne and Wear and the Districts of Middlesborough and Langbaurgh in the County of Cleveland satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The County of Tyne and Wear and the Districts of Middlesborough and Langbaurgh in the County of Cleveland in the United Kingdom are hereby found to satisfy the criteria in Article 3 (1) of Council Regulation (EEC) No 2506/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 30 July 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.